Citation Nr: 0126941	
Decision Date: 11/14/01    Archive Date: 12/11/01

DOCKET NO.  00-07 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the remaining proceeds of the veteran's 
National Service Life Insurance (NSLI) policy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran was discharged from active military service in 
October 1945 and was insured by an NSLI Policy.  He died in 
December 1998.  The appellant is the veteran's niece.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 administrative decision of 
the Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center (IC), which found that the appellant was not 
a beneficiary of the veteran's NSLI policy.  The appeal 
arises from a contested claim within the meaning of 38 C.F.R. 
§§ 20.500-20.504 involving separate applications by the 
appellant (K.L.E.) and her brother (R.M.).  R.M. is the 
veteran's nephew and was named as the principal beneficiary 
on the NSLI policy.

A hearing was held before the undersigned Member of the Board 
in Washington, D.C., in June 2001, who was designated by the 
Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran signed a VA Form 9-358, Application for 
Conversion, in August 1947, naming his mother as the 
beneficiary of his NSLI policy.  His father and brother were 
named as contingent beneficiaries.  All the original 
beneficiaries predeceased the veteran.

2.  There is no evidence reflecting the veteran's intent to 
change the beneficiaries on his NSLI policy until several 
months prior his death in 1998.

3.  On February 3, 1998, the veteran signed a VA Form 29-336, 
Designation of Beneficiary, naming R.M., the veteran's 
nephew, as the principal beneficiary of the NSLI policy.  
R.M.'s wife (K.M.) was identified as the contingent 
beneficiary.  The appellant was not listed among the 
veteran's insurance policy beneficiaries.

4.  The veteran died in December 1998 and is survived by, 
among others, his nephew and principal beneficiary - R.M.

5.  The preponderance of the evidence does not show that the 
veteran lacked testamentary capacity at the time he named 
R.M. as the principal beneficiary of his NSLI policy on 
February 3, 1998.

6.  The appellant (K.L.E.) has not submitted any evidence to 
show that R.M. exerted undue influence over the veteran 
regarding the February 3, 1998, change of beneficiary.


CONCLUSION OF LAW

The appellant is not entitled to the remaining proceeds of 
the veteran's National Service Life Insurance (NSLI) policy.  
38 U.S.C.A. § 1917 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.355, 8.22 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to the proceeds 
of the veteran's NSLI policy.  She maintains that the veteran 
told her in the early 1990s that she and her brother (R.M.) 
would share in the proceeds of the policy upon his death.  
She contends that an equitable distribution of the proceeds 
is in order.  In the alternative, she maintains that the 
veteran was elderly, on medication, in poor health, and, 
therefore, lacked the requisite testamentary capacity to 
change beneficiaries in February 1998.  Finally, she suggests 
that her brother (R.M.) exerted undue influence on the 
veteran in order to become the principal beneficiary.  While 
making no formal appearance before the Board, R.M. 
essentially asserts that he is entitled to the entire 
proceeds from the veteran's NSLI insurance policy and 
disputes the appellant's claims. 

Background

Historically, the veteran signed a VA Form 9-358, Application 
for Conversion, in August 1947 naming his mother as the 
beneficiary of his NSLI policy.  His father and brother were 
named as contingent beneficiaries.  All the original 
beneficiaries named predeceased the veteran.  There is no 
evidence reflecting the veteran's intent to designate any 
other beneficiaries to his NSLI policy until 1998.

On February 3, 1998, the veteran signed a Designation of 
Beneficiary for his NSLI policy and named his nephew (R.M.) 
as his principal beneficiary.  K.M. was listed as the 
contingent beneficiary.  The appellant maintains that she is 
the contingent beneficiary and it was the veteran's intent 
that she and her brother should share the proceeds of the 
policy equally.  The rights of the contingent beneficiary, 
however, are not germane to this decision because the terms 
of the policy provide that the contingent beneficiary 
collects only if the principal beneficiary predeceased the 
veteran.  In this case, R.M. (as the principal beneficiary) 
survived the veteran.  Nonetheless, it is noteworthy that the 
appellant and R.M.'s wife share the same first name; 
therefore, the appellant's maiden name and her sister-in-
law's married name are the same (both having the initials 
K.M.).  This apparently led to some confusion as to who was 
named as the contingent beneficiary.

After a careful review of the form, the Board is persuaded 
that the veteran named his nephew's wife, not the appellant, 
as the contingent beneficiary.  First, while the name listed 
as the contingent beneficiary was the appellant's maiden 
name, at the time the veteran signed the Designation of 
Beneficiary in 1993, the appellant had been married for many 
years and had apparently use her married name during that 
time.  Further, the appellant had visited the veteran on 
several occasions with her children, which would suggest that 
the veteran knew she was married and had changed her last 
name to her married name.  Therefore, it is reasonable to 
conclude that had the veteran meant to name the appellant as 
the contingent beneficiary, he would have used her current 
name; that is, her married name (K.L.E.).  Because he did 
not, the Board finds that this a persuasive indication the 
appellant was not the intended contingent beneficiary.

Moreover, the appellant admitted that she had lived in 
Virginia for a number of years and, by her own testimony, 
rarely visited Pennsylvania, the State where the veteran and 
her brother lived.  Nonetheless, the veteran listed the 
contingent beneficiary (K.M.) at his nephew's address.  It is 
reasonable to conclude, without evidence to the contrary, 
that the veteran knew that the appellant lived outside of 
Pennsylvania and that she did not live with her brother.  As 
the veteran listed the contingent beneficiary at the same 
address as the nephew, the Board is compelled to find that he 
intended to name his nephew's wife as the contingent 
beneficiary.  Nonetheless, as R.M., the sole principal 
beneficiary, survived the veteran there is no issue regarding 
entitlement to payment to the contingent beneficiary.  
Accordingly, the dispute is only between the appellant 
(K.L.E.) and her brother (R.M.)

A Certificate of Death indicates that the veteran died in 
late December 1998 as a result of non-Hodgkin's lymphoma.  
The NSLI policy in effect at the time of death had a value of 
$12,019.01.  Shortly after the veteran's death, R.M. filed a 
claim for the insurance proceeds, which his wife (K.M.) also 
signed.  Because two names were listed on the claim, an 
attempt was made to reach the nephew without success.  
Ultimately, R.M. was paid one-half of the proceeds in 
February 1999.  Shortly thereafter, the appellant, who had 
apparently been notified of the veteran's death by another 
relative, contacted VA regarding the veteran's insurance 
policy.  She was informed that she was named as the 
contingent beneficiary (due to a confusion of her maiden name 
with her sister-in-law's married name).  She indicated that 
she wanted to share in the proceeds, which R.M. refused.  The 
appellant was then notified that she was not the designated 
beneficiary and this appeal ensued.

Legal Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  See Lee v. West, 13 Vet. 
App. 388 (2000).  The veteran, as the insured party, 
possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to the VA by the insured 
or designated agent, and must contain sufficient information 
to identify the insured.  38 U.S.C.A. § 1917 (West 1991 & 
Supp. 2001); 38 C.F.R. § 8.19 (2001).  Thus, the federal 
statute governing NSLI policies gives the veteran the right 
to change the beneficiary of an NSLI policy at any time, with 
or without the knowledge or consent of any present or prior 
beneficiaries.  See Young v. Derwinski, 2 Vet. App. 59 
(1992); Wissner v. Wissner, 338 U.S. 655, 658 (1950).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than state 
law governs.  See Elias v. Brown, 10 Vet. App. 259, 262-63 
(1997) (citing United States v. Donall, 466 F.2d 1246, 1247 
(6th Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 
(1997).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent.  See Young v. Derwinski, 2 Vet. App. 59 
(1992).  A two-prong test is used to determine if an actual 
change of beneficiaries has taken place.  First, there must 
be evidence of an intention on the part of the veteran to 
change the beneficiary, and second, there must be some overt 
act done to effectuate that intent.  See Hammock v. Hammock, 
359 F.2d 844 (5th Cir. 1966); Jones v. Brown, 6 Vet. App. 
388, 390 (1994); Curtis v. West, 11 Vet. App. 129, 133 
(1998).

The Veterans Claims Court further elaborated on these two 
requirements - intent and an overt act - and formulated the 
following test:  In order to prevail, a claimant "must prove 
by clear and convincing evidence that the insured veteran 
intended the claimant to be the beneficiary and also prove 
that the insured veteran took an overt action reasonably 
designed to effectuate that intent."  See Fagan v. West, 13 
Vet. App. 48, 57 (1999).  If the claimant cannot present 
"clear and convincing evidence" of the veteran's intent, a 
favorable preponderance of the evidence of intent will be 
accepted along with proof "that the insured veteran did 
everything necessary, or at least everything he or she 
subjectively and reasonably believed necessary, to effectuate 
his intention."  Id.

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  Testamentary capacity 
is that degree of mental capacity necessary to enable a 
person to perform a testamentary act.  In other words, 
testamentary capacity requires that the testator reasonably 
comprehend the nature and significance of his act; that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  Lack of testamentary capacity 
should not be confused with insanity or mental incompetence.  
An insane person might have a lucid interval during which he 
would possess testamentary capacity.  In determining whether 
a veteran had testamentary capacity, all facts of record 
should be considered with emphasis being placed on those 
facts bearing upon the veteran's mental condition at the time 
or nearest the time he or she executed the designation or 
change of beneficiary.  Both lay and medical evidence should 
be considered.  In addition, there is a rebuttable 
presumption that every testator possessed testamentary 
capacity.  Reasonable doubts should, therefore, be resolved 
in favor of testamentary capacity.  38 C.F.R. § 3.355 (2001).

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  See Fagan v. West, 13 Vet. App. 
48, 57 (1999); see also Morris v. States, 217 F. Supp. 220 
(N.D. Tex. 1963).  To rebut this presumption of testamentary 
capacity established by section 3.355(c), the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence.  See Elias v. Brown, 10 Vet. App. 259 (1997).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes in the place thereof, 
the will of another.  See Lyle v. Bentley, 406 F. 2d 325 (5th 
Cir. 1969) (citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939)).  Before a testament can be set aside on the grounds 
of undue influence, the contestant must prove (1) the 
existence and exertion of an influence; (2) the effect and 
operation of such influence so as to subvert or overpower the 
mind of the testator at the time of the execution of the 
testament; and (3) the execution of the testament which the 
maker thereof would not have executed except for such 
influence.  See Lyle v. Bentley, 406 F. 2d 325 (5th Cir. 
1969).  The issue in Lyle was also who was the rightful 
beneficiary of a NSLI policy.

The only contentions concerning the validity of the 
Designation of Beneficiary form are those of the appellant's 
concerning the veteran's testamentary capacity and undue 
influence, and there is no other evidence to suggest that the 
form is otherwise invalid.  Therefore, the relevant evidence 
for consideration is that which tends to establish whether or 
not the veteran had the mental capacity necessary to change 
the beneficiary of his NSLI policy at the time he signed the 
form in February 1998, and whether or not the appellant's 
brother (named as the principal beneficiary) exerted any 
undue influence over the veteran to effectuate this change.

After a careful review of the medical evidence, the Board 
finds that the appellant failed to meet her burden to show 
that she was an intended beneficiary.  Further, there is no 
evidence to establish that the veteran lacked testamentary 
capacity or was unduly influenced at the time he signed the 
Designation of Beneficiary form in February 1998.  

Turning to the question of whether the appellant has proven 
by clear and convincing evidence that the insured veteran 
intended that she should be the beneficiary of his NSLI 
policy, and that he took an overt action reasonably designed 
to effectuate that intent, it is clear that she has not 
carried her burden of proof.  In the present case, even 
assuming the truth of all contentions advanced by the 
appellant, no evidence exists suggesting the veteran 
performed an overt act in order to include the appellant 
among his insurance policy beneficiaries.  The February 1998 
Designation of Beneficiary form is the sole such form of 
record, and it does not name the appellant among the 
veteran's beneficiaries.  Additionally, the appellant does 
not dispute the authenticity of this document.  She merely 
contends that the veteran intended for her to receive a 
portion of the proceeds of his insurance policy based on oral 
statements made by the veteran to her several years before 
his death.  While this contention may be true, she does not 
allege that he made any overt act to effectuate that stated 
intention, such as completing a new Designation of 
Beneficiary form which was not submitted to VA, making some 
other type of writing, or any other similar type of overt 
action.  Consequently, the appellant has not proven by clear 
and convincing evidence that the insured veteran intended 
that she should be the beneficiary of his NSLI policy.

Again, as already stated, the appellant does not contest the 
authenticity of the February 1998 Designation of Beneficiary 
form or that it was the last Designation of Beneficiary form 
completed or attempted to be completed by the veteran.  
Rather, she only states that the veteran verbally indicated 
some years before his death that he wanted her and her 
brother to share the proceeds of his insurance policy.  
Assuming this to be true, there is absolutely no indication 
or assertion that the veteran took any type of action or 
attempted action to effectuate a change of beneficiary form 
to accomplish this stated wish.  As a consequence, the 
appellant has not satisfied her burden of proof.

In essence, the appellant's contentions amount to a claim in 
equity:  because the veteran told her he wanted her and her 
brother to share equally, she should receive half of the 
proceeds of his NSLI policy.  While such a claim may be 
compelling for reasons of fairness and equity, it simply is 
not supported under the law and VA lacks any statutory 
authority to afford the appellant such relief.  Under the 
terms of the policy, the veteran's nephew (her brother), 
R.M., is entitled to all of the proceeds of the veteran's 
NSLI policy, as he was the sole living designated beneficiary 
of record at the time of the veteran's death.  38 U.S.C.A. § 
1917 (West 1991 & Supp. 2001).

Turning now to the question of whether the veteran had the 
requisite testamentary capacity to change beneficiaries, the 
Board acknowledges that there are no medical records 
associated with the claims file addressing the veteran's 
mental capacity contemporaneous with the February 1998 
signing.  Specifically, the veteran did not undergo a medical 
examination prior to signing the Declaration of Beneficiary 
nor was he hospitalized at the time.  Nonetheless, the 
regulations permit the Board to consider the veteran's mental 
condition at the time or nearest the time he or she executed 
the designation or change of beneficiary.

A review of the medical evidence of record reveals that in an 
August 1997 treatment note, written six months prior to the 
time the veteran signed the Declaration of Beneficiary, his 
private hematologist (Dr. K.M.K.) reflected that the veteran 
was doing well.  He had recently undergone a colonoscopy, 
which was negative.  His lungs were clear, cardiac rhythm was 
regular, and he had no lympoadenopathy, no 
hepatosplenomegaly, and no inguinal adenopathy.  The 
physician noted that the veteran looked stable with regard to 
his lymphoma and recommended follow-up in six months.  There 
was no assessment made of his mental status nor evidence that 
he lacked mental capacity at that time.

Just ten days after the veteran signed the new Declaration of 
Beneficiary, he was again examined by Dr. K.M.K.  He remarked 
that the veteran was doing reasonably well, had lost a little 
weight and had developed a little nodule in the right 
axillary area, but appeared relatively stable.  The diagnosis 
was history of lymphoma.  Blood work was ordered and the 
veteran was instructed to return in three months, rather than 
six months, for a follow-up examination of the right arm 
nodule.  While no specific indication of the veteran's mental 
status was undertaken, there is no evidence that he was 
unable to understand his medical follow-up.  Given the 
presumption of testamentary capacity, the Board finds nothing 
in these medical record to overcome that presumption.

In addition, in an April 1999 letter, the veteran's private 
treating physician (Dr. G.G.S.) was asked to address the 
issue of the veteran's testamentary capacity.  He wrote that 
the veteran had been a patient of his for many years.  He 
reflected that he had seen the veteran in January 1997 for a 
routine check-up and a cold.  He next saw the veteran in June 
1998 (some four months after he signed the beneficiary 
change), at which time the veteran was being treated for the 
progression of lymphoma.  Nonetheless, Dr. G.G.S. opined that 
the veteran's other medical conditions were stable and 
observed that he would have had testamentary capacity at that 
time.  He concluded that he felt within a reasonable degree 
of medical certainty that the veteran would have had his 
faculties to make a beneficiary change in February 1998.  

Dr. G.G.S. later acknowledged in a separate October 1999 
letter to the appellant (incorrectly identifying her as a 
daughter, not a niece) that he had not seen the veteran 
between January 1997 and June 1998.  Nonetheless, the Board 
assigns greater probative weight to the medical opinion of 
his long-time physician that the veteran, at the very least, 
appeared to have testamentary capacity in June 1998.  While 
the Board considered the appellant's lay testimony that the 
veteran lacked testamentary capacity, the Board assigns much 
less probative weight to her contentions because she had no 
personal knowledge of his mental state and had not seen him 
for a number of years.

The appellant's assertions that the veteran lacked 
testamentary capacity is not supported by the evidence 
contained in the medical records dated in December 1998, some 
ten months after the veteran signed the Declaration of 
Beneficiary and shortly prior to his death.  Specifically, in 
an Emergency Room record dated one week prior to his death, 
the veteran was apparently able to express his complaints to 
the Emergency Room physician and was admitted to the hospital 
for complaints of worsening abdominal pain and black stools.  
He was described as pleasant and in no obvious distress.  In 
a neurological examination, the examiner noted that the 
veteran stated that his balance, memory, and vision were all 
intact.  There was no indication that the veteran was 
mentally limited in managing his medical care or expressing 
his needs.  Further, a History and Physical report, dated the 
same day and undertaken by a different physician, noted that 
the veteran lived alone and a nephew lived close by.  It 
appears that the veteran was able to provide his own medical 
history and was again able to explain his symptoms consistent 
with the initial emergency room records.  

Similarly, in a hospital consultation note written the same 
day by yet another physician, the veteran was related to be 
pleasant, was in no acute distress, appeared to be able to 
report his complaints accurately to the physician, and was 
noted to be doing reasonably well.  In addition, in a 
consultation report dated the following day, yet another 
physician remarked that he had discussed an upper endoscopy 
with the veteran and the veteran had agreed to undergo the 
procedure.  At the time of discharge, four days after his 
admission, the veteran's private treating physician (Dr. 
G.G.S.) remarked that the veteran was eating well and was 
given follow-up instructions.  It was noted that the veteran 
and his son (incorrectly identifying a nephew as a son) 
voiced an understanding of the instruction.  Three days 
later, the veteran died.

While the Board acknowledges that these medical records were 
written nearly ten months after the veteran signed the 
February 1998 Designation of Beneficiary, it is persuasive 
evidence that the veteran's mental faculties were intact up 
until the end of his life.  There is no evidence of a 
diminished mental status in any of the medical records nor 
indications that the veteran lacked testamentary capacity.  
Therefore, it is reasonable to conclude, without evidence to 
the contrary, that the veteran's ability to understand his 
actions would have been essentially unchanged in the ten 
months prior to his death.  Accordingly, the Board finds that 
the medical evidence does not support a finding of lack of 
testamentary capacity and the appellant has failed to meet 
her burden.

The appellant also contends that the veteran lacked 
testamentary capacity because he was on a number of 
prescription medications which could have altered his mental 
state.  In support of her claim, she submitted a handwritten 
list of the veteran's medications with possible side effects.  
She also maintains that she spoke with pharmacists who 
confirmed the potential side effects of the veteran's various 
medications.  Even if his medications could have caused 
potential side effects, this evidence is of little probative 
value because the question is one of medical etiology and a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, 
admittedly, none of the pharmacists had ever examined the 
veteran.  Accordingly, the Board assigns little probative 
value to her assertions as to the veteran's testamentary 
capacity.

The Board is also persuaded by the written statement from the 
Veterans Services Representative (benefits counselor), who 
witnessed the veteran's signature on February 3, 1998.  While 
she readily admitted that she did not specifically recall 
this particular veteran or the day he signed, she noted that 
office procedure required her to complete a separate form if 
a veteran appeared to be incompetent or unsure of what he or 
she was completing, attach it to the Designation of 
Beneficiary form, and notify the insurance center.  The best 
that she recalled, the veteran appeared to be acting of his 
own free will and was not unduly influenced by anyone.  
Parenthetically, the Board notes that there are no additional 
forms attached to the February 1998 Designation of 
Beneficiary. 

When both the medical evidence and the lay evidence are 
considered in totality, the Board finds that the appellant 
failed to meet her burden to establish that the veteran 
lacked testamentary capacity by a preponderance of the 
evidence at the time he signed the Designation of Beneficiary 
form.  As noted above, the regulatory presumption of 
testamentary capacity can only be rebutted by a preponderance 
of the evidence.  See 38 C.F.R. § 3.55; Eias v. Brown, 10 
Vet. App. 259 (1997).  The appellant raises, at best, 
unsubstantiated statements questioning the veteran's ability 
to change beneficiaries.  Even if the Board concludes that 
her statements raise a reasonable doubt as to the veteran's 
testamentary capacity, by regulation this reasonable doubt 
must be resolved in favor of testamentary capacity.  
Therefore, the Board finds that the veteran had testamentary 
capacity to effect the change of beneficiary of his NSLI 
policy on February 3, 1998.

With respect to the appellant's contention that her brother 
or his wife exerted undue influence over the veteran 
regarding the change of beneficiary of his NSLI policy, she 
has not submitted any evidence in support of this argument.  
She testified at the hearing before the Board that the 
veteran told her 1992 or 1993 that he would leave the 
proceeds from his insurance policy to her and her brother.  
She also reported on various family dynamics, estrangements, 
and the like, and suggested that her brother influenced the 
veteran against her.  However, the issues of family 
relationships are not germane to the issue on appeal.  The 
Board is only concerned with the veteran's capacity to enter 
into a written contact and the Federal Government's 
subsequent duties in executing the terms of that contract 
after the veteran's death.  The appellant's contentions of 
undue influence are even more speculative than her assertions 
of lack of testamentary capacity because she offers no 
evidence at all of any actions on the part of her brother to 
unduly influence the veteran's decision.  

The appellant notes that the veteran only signed the 
Designation of Beneficiary and did not fill out the form 
himself as evidenced by the different handwritings and 
suggests that this is somehow evidence of undue influence.  
However, looking again at the statement of the Veterans 
Services Representative, she acknowledged that she filled out 
the form and then witnessed the veteran's signature.  There 
is no indication that the appellant's brother filled out the 
form himself or requested that the Veterans Services 
Representative do so against the veteran's will.  The fact 
that someone else filled out the form for the veteran's 
signature does not constitute evidence for or against the 
possibility of undue influence, or even of a lack of mental 
capacity.  The appellant has not submitted any evidence of 
the existence and exertion of an influence, has not submitted 
any evidence that such influence overpowered the mind of the 
veteran at the time he changed the beneficiaries to his NSLI 
policy, and has not submitted any evidence that the change 
would not have been made if not for the influence.  Lyle v. 
Bentley, 406 F. 2d 325 (5th Cir. 1969).  In summary, there is 
no objective evidence to show that the appellant's brother 
(and principal beneficiary) exerted undue influence over the 
veteran.

Therefore, the Board finds that the veteran had testamentary 
capacity to change the beneficiary of his NSLI policy on 
February 3, 1998, and that there is no evidence of undue 
influence exerted over the veteran regarding this change.  As 
such, the Board concludes that R.M. is, in fact, the only 
proper beneficiary of the veteran's policy.

In concluding that the appellant is not entitled to any of 
the proceeds of the veteran's NSLI policy, it is noted that 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, the 
VCAA eliminated the concept of a well- grounded claim, 
redefined the obligations of the VA with respect to 
notification and the duty to assist, and superseded the 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the appellant, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The appellant was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to her claim, in the statement and 
supplemental statement of the case that was provided to her 
by the RO&IC.  As a consequence, she was made fully aware of 
what was required to substantiate her claim, but no 
additional evidence was thereafter submitted.

Moreover, as already discussed above, the appellant does not 
contend that the veteran ever took any type of action to 
change the Designation of Beneficiary of his NSLI policy in 
her favor.  Rather, he only verbally stated that he wanted 
her and her brother to share the proceeds of his insurance 
policy.  Under these circumstances, there is no type of 
additional evidence that the VA either could have obtained or 
advised the appellant to obtain and submit for purposes of 
helping to substantiate her claim.  To the extent the 
appellant's claim for a portion of the veteran's NSLI policy 
is one made in equity, and not in law, it must be denied.  
Further, there is no evidence that the veteran lacked 
testamentary capacity or was unduly influenced in 
establishing the beneficiaries to his insurance policy. 


ORDER

The appellant is not entitled to the remaining proceeds of 
the veteran's National Service Life Insurance policy; her 
claim is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

